Citation Nr: 0702717	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-43 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include schizophrenia, depression, and post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty in the US Air Force from 
April 1990 to April 2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA), Regional 
Office (RO).  That decision denied entitlement to service 
connection for a mental disorder.  The veteran was notified 
of the decision and he has appealed to the Board for review.  
In May 2006, the veteran presented testimony before the Board 
via a video conference hearing; a transcript of that hearing 
was produced and has been included in the claims folder for 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.


REMAND

The veteran has claimed that he now suffers from a 
psychiatric disorder that began while he was in service.  He 
maintains that he received minimal treatment for complaints 
involving the disorder and that his records should confirm 
this assertion.  He further avers that he has continued to 
suffer from said psychiatric disorder and asks that he 
receive VA compensation benefits for said condition.  
Alternatively, the veteran has asserted that he was exposed 
to many stressors while in the service and that he may now be 
suffering from post-traumatic stress disorder (PTSD).

A review of the claims folder indicates that the veteran's 
military medical records are missing and not in the claims 
folder.  That is, the claims folder does not contain the 
veteran's official US Air Force medical records, including 
any retention physicals the veteran may have undergone.  
Those records are necessary for review by the Board because 
they may provide additional insight into any treatment he may 
have received while in service or of any complaints he made 
therein.  If it is discovered that the veteran did suffer 
from symptoms and manifestations of a mental disorder while 
in service and if a doctor now etiologically links those 
manifestations and symptoms with a psychiatric disorder from 
which the veteran now suffers, it may be possible to 
establish service connection for such a disability.  

Additionally, the record reveals that the veteran has 
undergone psychiatric treatment at the Ann Arbor, Michigan, 
VA Medical Center.  However, while he has received treatment 
from that institution, a doctor has not commented on whether 
any psychiatric disorder from which the veteran now suffers 
therefrom is related to the veteran's military service.  The 
Board would add that a specific mental health examination has 
not been accomplished in conjunction with the veteran's VA 
compensation benefits claim.  

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)), VA first has a duty to 
notify the appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(c) (2006).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue now on 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Charles v. Principi, 16 Vet. App. 370 (2002).

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) elaborated on the VA's responsibility to obtain a 
veteran's service medical records.  Specifically, the Federal 
Circuit stated that VA must make more than a single attempt 
to locate such records, and must inform the veteran of their 
absence, so that he may independently seek to obtain them 
(emphasis added).  Hayre, at 1331-32; see also McCormick v. 
Gober, 14 Vet. App. 39 (2000).  The RO has made an attempt to 
locate the veteran's service medical records but it is 
unclear whether it has fully informed the veteran of its 
inability to obtain the veteran's service medical records.  
Nevertheless, there is no indication that the RO has 
attempted to obtain any reports from the service hospitals 
nor has it gone to the appropriate service agency to confirm 
whether the veteran was on "sick call" during the time in 
question.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has further held that the "duty to 
assist" the appellant includes advising him that, even 
though service records were not available, alternate proof to 
support the claim will be considered.  Lanyo v. Brown, 6 Vet. 
App. 465, 469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  Because the veteran's 
service medical records are not for review due to the 
government's inability to locate said records, and since the 
claim is one for service connection, it seems clear to the 
Board that there is a heightened duty to inform the veteran 
how he can prevail on his claim, including the submitting of 
alternative evidence that may be sufficient to fully 
substantiate his claim.  Therefore, the AMC/RO should contact 
the veteran and advise him that, in light of his missing 
records, he may provide such alternative evidence.  
Additionally, the veteran is notified by this Remand that he 
may submit such alternative evidence.

Also, the Board believes the appellant should undergo an 
additional medical examination in order to obtain additional 
medical evidence and to resolve any previous unclear findings 
that may exist concerning the psychiatric disability(ies) at 
issue.  Green v. Derwinski, 1 Vet. App. 121 (1991) 
(fulfillment of the statutory duty to assist "includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.2 (2006) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2006) (the examiner must give 
a "full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.  A new and complete examination will provide 
the Board with a basis to either agree or refute the 
veteran's various assertions, and will provide the VA with a 
more complete picture of whether service connection may be 
granted for a psychiatric disorder.  

The VA has also been given notice that the veteran could be 
receiving Social Security Administration (SSA) benefits, and 
since this could have a direct effect on the veteran's claim, 
any SSA records should be obtained and associated in the 
claims folder.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992) (VA has a duty to attempt to secure all records 
of the SSA regarding the veteran's determination of 
unemployability for SSA purposes).  These records must be 
obtained because they may provide additional insight into the 
veteran's claim.  Thus, the claim must also be returned to 
the AMC/RO for the purpose of obtaining those SSA records.

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

1.  The AMC/RO should contact the veteran 
and inform him of the missing service 
medical records.  The AMC/RO should 
advise the veteran that he can submit 
alternate evidence to support his claim, 
including, including statements from 
service medical personnel; statements 
from individuals who served with him 
("buddy" certificates or affidavits); 
employment physical examinations; medical 
evidence from hospitals, clinics from 
which and private physicians from whom he 
may have received treatment, especially 
during service or soon after discharge; 
letters written during service; and 
insurance examinations.

The AMC/RO is instructed to inform the 
appellant that the Court has held that 
the "duty to assist is not always a one-
way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  All obtained 
evidence should be included in the claims 
folder for future review.  If no 
additional evidence is received, this 
should be noted in the claims folder.

2.  The AMC/RO should attempt to complete 
the development of the evidence with 
regard to the missing service medical 
records in accordance with the provisions 
of the VA Adjudication Procedure Manual, 
M21-1, Part III, paragraphs 4.23, 4.25, 
and 4.29, by sending a NA Form 13055, 
Request for Information Needed to 
Reconstruct Medical Data.  The AMC/RO 
should supply the veteran's date of 
birth, dates of active duty, and any 
other relevant information in its 
possession.  Then, the AMC/RO should 
contact the NPRC and request copies of 
all the veteran's personnel records and 
any hospital records for his period of 
military service from April 1990 to April 
2000.  

Additionally, the AMC/RO should also 
request all secondary sources of service 
medical records such as actual 
surgical/clinical records from any of the 
bases at which the veteran was 
stationed/assigned.  

Any information obtained is to be 
associated with the veteran's claims 
folder.  If the search(es) for the 
veteran's service department and medical 
records and/or for alternate records is 
(are) negative, documentation to that 
effect must be placed in the veteran's 
claims folder.  Moreover, the veteran 
must be notified, in writing, of any 
failed attempt.

3.  The AMC/RO should request the 
appellant's records from the SSA, to 
include any SSI or disability 
determination and associated medical 
records.  If records are unavailable, 
please have the SSA so indicate.

4.  The AMC/RO should schedule the 
veteran for an examination for the 
purpose of determining the nature, cause, 
and etiology of any psychiatric disorder.  
The examiner should be asked to express 
an opinion as to whether the disability 
is related to or was caused by the 
veteran's military service.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

5.  If and only if the medical examiner 
determines that the veteran now suffers 
from PTSD, and if the examiner concludes 
that the PTSD was caused by an inservice-
stressor, the AMC/RO must make a specific 
determination, based upon the complete 
record, with respect to whether the 
appellant was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The AMC/RO must specifically 
render a finding as to whether the record 
establishes the existence of a stressor 
or stressors.  Moreover, the AMC/RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the AMC/RO should address 
any credibility questions raised by the 
record.

6.  Following completion of the 
foregoing, the AMC/RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  See also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the issue on appeal.  
If the benefit sought on appeal remains denied, the appellant 
and the accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination (if necessary) may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


